                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


GWENDOLYN DIANNE WILKES, et al., )
                                 )
               Plaintiff(s),     )
                                 )
            v.                   )                      1:19CV699
                                 )
STATE OF NORTH CAROLINA,         )
                                 )
               Defendant.        )


                                        ORDER

       The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on November 19, 2019, was served on the parties

in this action.    (ECF Nos. 6, 7.)   Plaintiffs filed objections to the Magistrate Judge’s

Recommendation. (ECF No. 11.) Plaintiffs also filed a Motion to Proceed Under Federal

Whistleblower Protection raising the same claims addressed in the Recommendation. (ECF

No. 9.) The Court has appropriately reviewed Plaintiffs’ Motion and the Magistrate Judge’s

Recommendation and has made a de novo determination in accord with the Magistrate Judge’s

Recommendation. The Court therefore adopts the Magistrate Judge’s Recommendation and

denies the motion.

       IT IS THEREFORE ORDERED that Plaintiffs’ Motion, (ECF No. 9), is DENIED

for the reasons set out in the Magistrate Judge’s Recommendation.

       IT IS FURTHER ORDERED that this action be dismissed pursuant to 28 U.S.C. §

1915(e)(2)(B)(i) as frivolous.

       This, the 20th day of December 2019.

                                          /s/ Loretta C. Biggs
                                          United States District Judge
